Citation Nr: 1454382	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-19 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for melanoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the previously denied claims for service connection for PTSD and melanoma.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The claim for service connection for melanoma was previously denied in a June 2007 rating decision.  The Veteran did not appeal the decision and it is therefore final.
 
2.  Evidence added to the record since the June 2007 denial is cumulative and redundant of the evidence of record at the time of such decision and does not raise a reasonable possibility of substantiating the Veteran's claim for service connection for melanoma.

3.  The claim for service connection for PTSD was previously denied in a March 1988 rating decision.  The Veteran did not appeal the decision and it is therefore final.
 
4.  Evidence added to the record since the last final March 1988 denial is not cumulative or redundant of the evidence of record at the time of such decision and raises a reasonable possibility of substantiating the Veteran's claim for service connection.

CONCLUSIONS OF LAW

1.  The June 2007 rating decision that denied service connection for melanoma is final.  38 U.S.C.A. § 7104(b) (West 2002); 38. C.F.R. § 20.1100, 20.1104 (2014). 

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for melanoma.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The March 1988 rating decision that denied service connection for an acquired psychiatric disorder, to include PTSD, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38. C.F.R. § 20.1100, 20.1104 (2014). 

2.  New and material evidence has  been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice for the Veteran's claim was provided in a letter dated in August 2010.  

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and VA medical records, and statements by the Veteran.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  A VA examination or opinion has not been obtained in this case, however, because the Board finds that new and material evidence has not been submitted, the duty to assist to obtain a medical examination has not been triggered. 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Thus, the VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  Analysis

The RO denied the Veteran's claim of entitlement to service connection for PTSD in a March 1988 rating decision and denied the claim of entitlement to service connection for melanoma in a June 2007 rating decision.  The Veteran did not appeal those rating decisions or submit additional evidence within one year and thus the decisions are final.  38 U.S.C.A. §§ 7103; 38 C.F.R. § 20.1103. 

A claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

With regard to the claim for service connection for melanoma, the evidence before VA at the time of the prior final decision consisted only of the Veteran's claim that he had melanoma of the arms and back that was related to herbicide exposure in service.  The RO denied the claim, stating that there was no presumptive link between melanoma and herbicide exposure, and there was no indication that the Veteran's melanoma was caused or aggravated by his service.  Specifically, there was no indication of melanoma in service.

Since the last final denial, the Veteran submitted statements continuing his contention that his melanoma was caused by herbicide exposure in service.  The other new evidence of record includes VA treatment records dated in 2008 and 2010 that demonstrate that the Veteran received treatment for melanoma.  Specifically, in May 2008, the Veteran was seen for a two-year history of a pigmented plaque on his submandibular jaw.  He also had a few other scattered pigmented lesions.  Biopsy indicated an irritated seborrheic keratosis versus a melanoma.  There were no other worrisome lesions.  In January 2010, there was no evidence of recurrence of non-melanoma skin cancer.  The Veteran had seborrheic keratosis versus verruca on the right temporal area that was removed.  The Board finds that this evidence is new only in the sense that it shows a diagnosis of a skin condition, though it does not show that the Veteran has suffered from melanoma at any time during the appeal period.  Although the evidence in the VA treatment records is new in that regard, it is not material because the claim was not previously denied due to a lack of diagnosis.  Rather, the claim was denied because there was no indication that the Veteran had melanoma or a skin condition that had its onset in service, was aggravated by service, or was due to herbicide exposure in service.  The new evidence does not support these necessary elements of service connection, and thus the Board views the evidence as mainly cumulative of the evidence considered at the time of the last final decision and finds that it does not create a reasonable possibility of substantiating the claim.  Moreover, the evidence does not speak to continuity of symptoms, as the Veteran stated only a two year history of skin lesions in 2008.  Thus, for these reasons, the Board finds that the claim for service connection for melanoma is not reopened and the benefits sought on appeal remain denied. 

With regard to the claim for service connection for PTSD, the RO previously denied the claim in March 1988 finding that based upon review of a December 1987 VA psychiatric examination, there was no current diagnosis of PTSD.  

Since the last final denial, VA treatment records have been associated with the record demonstrating an ongoing diagnosis of an adjustment disorder with anxiety, beginning in 2008 and continuing onward.  The Veteran contends that he suffers from a psychiatric disorder related to stressors he experienced while in combat in Vietnam, including having killed Vietnamese soldiers and seeing dead bodies.  The Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In that regard, the issue of whether the Veteran's adjustment disorder with anxiety was caused or aggravated by his service has not yet been adjudicated and creates an alternative theory of entitlement.  In that regard, the Veteran has submitted numerous statements regarding stressors he experienced while serving in Vietnam.  The Board notes that a VA examination was obtained in March 2011, at which time the examiner concluded that the Veteran did not suffer from a current psychiatric disorder.  However, the examiner did not discuss the ongoing diagnosis of adjustment disorder.  Thus, the Board finds that new and material evidence has been submitted that creates a reasonable possibility of substantiating the claim at least to trigger the duty to assist to obtain a new VA examination.  Accordingly, the claim for service connection for an acquired psychiatric disorder is reopened.

ORDER

New and material evidence having not been received, the claim to reopen the previously denied claim for service connection for melanoma is denied.

As new and material evidence sufficient to reopen a claim for service connection for an acquired psychiatric disorder, to include PTSD, has been received, the Veteran's previously-denied claim is reopened.


REMAND

Additional development is necessary prior to further disposition of the claim for service connection for an acquired psychiatric disorder, to include PTSD.

The Veteran contends that while stationed in Vietnam, he witnessed a lot of mortars and rockets.  At one point, a rocket hit close enough to his foxhole that he was almost knocked out.  He has also stated that as part of his duties as a solider, he had to kill Vietnamese and that his fellow soldiers wanted to dismember the bodies.  He witnessed an injured soldier who was treated too late and died.
Post-service treatment records reflect that in May 1985, the Veteran reported experiencing flashbacks, as well as dizzy spells, vertigo, and insomnia.  On December 1987 VA examination, he reported the incident in which he was almost knocked out of a foxhole by mortar attack.  He stated that he sometimes had nightmares but could not describe the content.  Mental status examination resulted in a diagnosis of adjustment disorder with mixed emotional features.  The examiner found no indication of PTSD.  In July 1988, the Veteran underwent a treatment program for alcohol abuse.  He reported having combat-related nightmares once per month.  He reported a longstanding difficulty with depression.

VA treatment records dated in 2008 reflect the Veteran's report of having received treatment for flashbacks at the VA in 1982.  He clarified that he had been treated for alcohol abuse.  He reported that his flashbacks would occur when things were going well.  Sounds and smells would trigger the memories.  He denied any flashbacks in the past month.  The Veteran was assessed to not be suffering from PTSD symptoms, as any previous PTSD appeared to be in remission.  The diagnosis was adjustment disorder with anxiety.  That diagnosis has been ongoing throughout the Veteran's VA treatment records, including during the period on appeal.

A May 2011 VA examination reflects a finding that the Veteran did not meet the criteria for a diagnosis of PTSD, or any other psychiatric disorder.  His primary stressors reported were economic.  

The Board notes that the May 2011 VA examiner did not discuss the ongoing diagnosis of adjustment disorder with anxiety in relation to the Veteran's claim.  Because that disorder has been diagnosed during the appeal period, further examination and opinion should be obtained to determine whether service connection is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of any current psychiatric disorder, to include an adjustment disorder with anxiety.  The examiner should review the claims file as well as this Remand.  The examiner is requested to provide a well-explained rationale for the opinion reached.  Specifically, the examiner should provide an opinion as to whether it is at least as likely as not (within the realm of 50 percent probability or greater) that any current psychiatric, to include an adjustment disorder with depression, was caused or aggravated by his service, to include his reported stressors of serving during the Vietnam War.  The examiner should take into account the records dated in the 1980s as summarized in the body of this Remand, to include the December 1985 records describing flashbacks and the July 1988 treatment for alcohol and "combat-related nightmares."

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


